Mr. Justice Adams delivered the opinion of .the court. The only error urged by plaintiffs in error which we think it necessary to consider, or which they are in a position to take advantage of, is the entry of judgment in the name of Andrew Zembal against, the garnishees. The defendants in the suit were Andrew Zembal and Josephine Zembal. The indebtedness of the garnishees was to Andrew Zembal only. Andrew Zembal and Josephine Zembal could not,in their joint names, have recovered judgment against the garnishees for indebtedness dué only to one of them. Therefore the judgment against the garnishees ivas erroneous. C. & N. W. Ry. Co. v. Scott, 174 Ill. 413; Siegel, Cooper & Co. v. Schueck, 167 Ib. 522; Nat. Bank of America v. Ind. Banking Co., 114 Ib. 483. As, in view of the decisions cited, the plaintiffs, Hasterlik et al., can not maintain garnishment against Claussenius & Company.in the present suit, on the facts disclosed by the record, the defaulted defendants (plaintiffs here) can take advantage of the error in this court. We find no error in the judgment against plaintiffs in, error.. The judgment against the garnishees will be reversed and the cause remanded.